EXHIBIT 5
To:        Nelson, Carleton[carletn@amazon.com]
From:      Kirschner, Casey
Sent:      Thur 9/28/2017 12:10:00 PM
Subject: FW: AWS Development RFP - Shaw Road, Loudoun County VA
Northstar Development - Shaw Rd. RFP.docx
12 POD Shell Building Specification - CONFIDENTIAL.pdf
12 POD Shell Architect Spec.pdf
AWS BTS Lease Form (5-1-2017).docx
2017-08-22-JK Moving Layout 2 building layout.pdf
2017-08-16-JK Moving Layout 12 Pod Layout.pdf




 From: Kirschner, Casey
Sent: Friday, September 08, 2017 11:05 AM
To: 'Brian Watson' <brian@northstarcp.com>
Cc: Nelson, Carleton <carletn@amazon.com>
Subject: AWS Development RFP - Shaw Road, Loudoun County VA

 Brian,

 Please find attached the RFP for the Shaw Road site in Northern Virginia. AWS is finalizing the PSA with the seller and will be
 looking to assign the contract to a Landlord/Developer to complete the due diligence and deliver the buildings. AWS (VADATA) will
 enter into a long term lease (10,12 or 15 year term).

 Included with the RFP are the following documents:
       • AWS Lease Form
       • 12 Pod (215,000 square feet) Specifications
       • 12 Pod Architecture Specifications
       • General Site Plan


 Please review the documents and give me a call to further discuss, as there are quite a bit of moving pieces to this project and it
 would be best to answer your questions as we go versus having you respond to the RFP in a vacuum. We will look forward to
 hearing from you. Thank you for your time and consideration for this potential project.

 Casey Kirschner | Amazon.com
 Regional Infrastructure Development
 2001 8th Avenue | Seattle, WA 98121
 T: (206) 922-1825 | C: (612) 865-9030
 ckirschn@amazon.com | www.amazon.com
